Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 2-5 and selected claims 1-6 in the reply filed on 3/10/2021 is acknowledged.
	Claims 1-6 are examined during time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 718/2019 was filed is reviewed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HORITA et al (US 2016/0305794).
Claim 1:
HORITA et al (US 2016/0305794) teaches the apparatus that carry the following:
a memory configured to record base image data and an index value of the base image data, the base image data being a base of new image data that is generated by the image processing apparatus (paragraph 0041-0042 teaches memory 231 such as RAM, where 0042 further teaches store for groups of data, where data such as predetermined image data/base image data and calculated parameters/index value of the for incoming camera image data, where evaluation and calculation is view as generating for the new image data); and
a processor configured to (paragraph 0226 teaches the use of processors and RAM as part of the hardware to carry out processing)
calculate an index value based on input image data and correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value),
read the index value of the base image data at the position where the input image data is captured, from the memory (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231), and
write the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is updated in a case where the calculated index value has evaluation higher than evaluation of the index value of the base image data (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values).

Claim 2:
wherein the processor is configured to calculate, as the index value, a recognition ratio of at least one of a graphic drawn on a road surface and an object provided on the road surface, included in the input image data, to at least one of information regarding a graphic drawn on a road surface and information regarding an object provided on the road surface, included in the correct answer (above address index value and what parameters that are included, where the parameter such as such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road are considered; 0082 teaches the success ratio that is considered regarding landmark images and subject landmark that are considered for the ratio calculation).

Claim 3:
wherein the processor is configured to calculate a median of pixels of a road surface in the input image data (above teaches processor used; 0132 teaches pixel, by means of luminance and brightness, is calculated, where the median is dependent on how the luminance data is calculated which can be based on state of lighting, determined from data and time, surround weather, distance of object in front of vehicle, windshield wiper device, obtained distributed local weather information), and 
calculate a difference between the median and an ideal pixel value included in the correct answer information as the index value (0079 teaches change/difference of the quantitative value for the luminance/pixel to provide information specifying the environment around the vehicle for the specify factors, where the change is calculated i.e. 0mm to 50mm per hour, or of 50mm to 100mm per hour, along the axis of a combination of luminance /pixel).


Wherein the processor is configured to read weather information at the same position as the position where the input image data is captured, and compare the calculated index value with the index value of the base image data in a case where weather included in the weather information is predetermined weather (figure 10 part environment consideration in 661-1 and 661-m; 0079 further detail environment consideration such as rain, snow, fog, day-time, night-time that were stored/predetermined before and be read again for comparison in volume over time, i.e. 0mm to 50mm per hour).

Claim 5:
HORITA et al (US 2016/0305794) teaches the method by means of flowcharts in figures 6, 8, 11, 14, 15, 18 and 20: 
calculating an index value based on input image data and correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value);
reading an index value of base image data at the position where the input image data is captured, from the memory, the base image data being a base of new image data that is generated by the image processing apparatus (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231); and
writing the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is updated in a case where the calculated index value has evaluation higher than evaluation of the index value of the base image data (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values).

Claim 6:
HORITA et al (US 2016/0305794) teaches non-transitory readable recording medium storing a program causing a processor to execute a control method for an image processing apparatus including the processor and a memory, the program causing the processor to execute a control process for the image processing apparatus, the control (figure 1; 0041 teaches the combination of memory/non-transitory medium, processor to implements the functions of the predetermined operation program that is stored in storage unit 220):
calculating an index value based on input image data and correct answer information at a position where the input image data is captured (0042 teaches calculated parameter/index value, where the index value includes image input image data such as landmarks/signs/symbols upon the traveling path/road of the vehicle and landmark/object recognition along the road, this also vehicle position estimation unit 206/correct answer information at a position, where all this combine is the calculated index value; figure 5 teaches the calculated index value such as position, landmark classification and road recognition such as lanes; figure 10 is interpreted as the index value that compose of position and input image data such as landmark, map position, environment, evaluation value);
reading an index value of base image data at the position where the input image data is captured, from the memory, the base image data being a base of new image data that is generated by the image processing apparatus (0042 teaches were storage/memory with group of data the implemented all parameter such as position and input image data that are mapped above already; figure 17 teaches the different kind of base image data that is read out from database 221-225 and 231); and
writing the input image data and the calculated index value into the memory such that each of the base image data and the index value of the base image data is (0179 teaches updating all aspect of the index value such as the evaluation value, landmark data entry…all the values that are taught above, where consideration of evaluation results to be above/succeeded/higher from the predetermined values).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyajima et al (US 7,668,341) teaches Image recognition apparatus and image recognition method. Figure 1 and 7. 
Usami (US 8,970,357) teaches Vehicle-mounted surrounding object recognizing apparatus and drive support apparatus using the same. Figures 5, 6 and 13.
SUZUKI et al (US 2015/0334255) teaches IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND COMPUTER PROGRAM PRODUCT. Figure 1, 2, 5, 11(index values)
NISHIMURA et al (US 2019/0096237) teaches INFORMATION PROVIDING SYSTEM, VEHICLE-MOUNTED DEVICE, AND INFORMATION PROVIDING METHOD. Figures 4b and 7.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663